Citation Nr: 1725184	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  15-26 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than February 28, 2001 for the award of service connection for seizure symptoms of arteriovenous malformations of the brain (AVM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In November 2015, the Board remanded the case for additional development.  It returned to the Board and in October 2016, the Board denied the claim for an earlier effective date for the award of service connection for AVM and remanded a claim for an increased initial rating for seizure symptoms of AVM.  The agency of original jurisdiction (AOJ) is still developing the increased rating claim in accordance with the Board's October 2016 remand, and this issue is not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an earlier effective date for the award of service connection for AVM is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In November 2015, the Board remanded the claim for an earlier effective date for the award of service connection for AVM to allow for the adjudication of an intertwined claim of whether a May 1974 rating decision contains clear and unmistakable error (CUE).

2.  In April 2016, the RO denied the claim for whether a May 1974 rating decision contains CUE.  The Veteran filed a notice of disagreement (NOD) in May 2016 and a statement of the case (SOC) has not been issued.

3.  The Board denied the claim for entitlement to an effective date earlier than February 28, 2001 for the award of service connection for seizure symptoms of AVM in a November 2016 decision prior to the issuance of a SOC on the intertwined CUE claim.  


CONCLUSION OF LAW

The criteria for vacating the Board's October 2016 decision regarding entitlement to an effective date earlier than February 28, 2001 for the award of service connection for seizure symptoms of AVM are met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2015, the Board remanded the claim for an earlier effective date for the award of service connection for AVM to allow for the adjudication of an intertwined claim of whether a May 1974 rating decision contains CUE.  The RO adjudicated and denied the CUE claim in an April 2016 rating decision and the Veteran filed a NOD in May 2016.  A SOC was not issued.  Despite the Board's previous determination that the earlier effective date claim and CUE claim were inextricably intertwined, the Board denied the earlier effective date claim in an October 2016 decision, prior to the issuance of a SOC in response to the Veteran's May 2016 NOD.  

A Board decision may be vacated at any time upon the Board's own motion on the grounds that a decision was issued when a required SOC was not provided.  38 C.F.R. 20.904(a)(2) (2016).  In light of the above, the Board's October 2016 decision denying an earlier effective date for the award of service connection for AVM is vacated.



ORDER

The October 4, 2016 Board decision is vacated to the extent it denied an earlier effective date for the award of service connection for seizure symptoms of AVM.


REMAND

As noted above, the RO issued an April 2016 rating decision denying the claim for whether a May 1974 rating decision contains CUE by failing to adjudicate a claim for service connection for a seizure disorder.  The Veteran's filed a NOD in May 2016, but has not been provided a SOC.  See Manlnicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a SOC to the Veteran and his representative on the issue of whether a May 1974 rating decision that denied nonservice-connected pension, but did not adjudicate a claim for entitlement to service connection for a seizure disorder contains CUE.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

2.  If the appeal is perfected, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


